UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                        Chapter 7
 SEAN M. DUNN,

                        Debtor.                         Case No. 18-36566 (CGM)
 LAK3, LLC,

                        Plaintiff,
 v.
                                                        Adv. Proc. No. 18-09038 (CGM)
 SEAN M. DUNN,

                        Defendant.



             DECLARATION OF SANFORD P. ROSEN IN RESPONSE TO
            STATEMENT OF SEAN M. DUNN CONCERNING IMPOSITION
           OF MONETARY SANCTIONS AGAINST DEFENDANT LAK3 LLC

               Sanford P. Rosen, under penalty of perjury, pursuant to 28 U.S.C. § 1746, hereby

declares as follows:

               1.      I am a principal shareholder of Rosen & Associates, P.C., former counsel

to LAK3, LLC, and am fully familiar with the facts set forth herein.

               2.      I make this declaration in opposition to the imposition of sanctions against

my firm or LAK3, LLC, for the reasons set forth herein.

               3.      While Judge McMahon characterized my firm’s attitude as “cavalier,” her

statement was apparently based upon her belief that we had failed to appear at scheduled pretrial

conferences and had ignored this Court’s direction to submit a scheduling order. In fact, the record

demonstrates that we certainly intended to appear at each pretrial conference and did not intend to

ignore any direction of this Court.
                 4.   Regardless, we apologize to this Court and the debtor for any inconvenience

we may have caused, and respectfully submit that under the circumstances, no sanctions are

warranted.

                 5.   As the Court is aware, since the entry of the Order Granting Limited Relief

from the Automatic Stay to Conclude the State Court Litigation [Doc. No. 45] (the “Stay Order”),

the parties as well as the Court understood that the above-captioned adversary proceeding would

be held in abeyance pending the disposition of the state court action. Consequently, the pretrial

conference in this adversary proceeding has been convened and adjourned on several occasions.

See Adv. Proc. Doc. Nos. 8-13, 16, and 18-20.

                 6.   Despite the debtor’s counsel’s representations to the contrary, the record is

clear that we appeared and participated telephonically at the September 17th pretrial conference,

although the transcript indicates that the Court may have been under the impression that our

appearance was in “listen only” mode. See Exhibit A.

                 7.   Moreover, it is clear that we intended to participate telephonically at the

November pretrial conference and sought permission to do so in accordance with Chambers’ rules.

See Exhibit B.

                 8.   In fact, prior to the November 19th pretrial conference, we were under the

impression that the Court had given us permission to participate fully. Unfortunately, it was not

until the conference was underway that we realized that the Court had authorized us to participate

in “listen-only” mode and, thus, we could not be heard. We explained the foregoing to the Court

in our letter of December 13, 2019, in which we asked the Court to reinstate the adversary

proceeding. See Exhibit C.




                                                2
               9.      With respect to the submission of a scheduling order, I respectfully submit

that while the matter was indeed mentioned at the September 17th pretrial conference, we were

under the impression that, although the Court first indicated it would require a scheduling order,

the Court ultimately decided that it was not necessary in light of its own recollection that the

adversary proceeding could not proceed to be litigated until the state court litigation was

completed. Indeed, it appears from the transcript of the September 17th pretrial conference that the

Court was prepared to accept a letter in its place, but ultimately decided to simply adjourn the

pretrial conference:

                       THE COURT: And Mr. Rosen is on listen only. We
                       still need a scheduling order. But are you waiting for
                       the outcome in state court? … Do you have any idea
                       when you might get a response?

                       MR. CUEVAS: I do not, Your Honor.

                       THE COURT: Well then, why don't you come back and
                       see me on 10/29, and just let me know what's going on.

                       MR. CUEVAS: Your Honor, could we write a letter?

                       THE COURT: Sure. And if you write a letter, you can
                       come back and see me on 11/19 … Why don't we just
                       put it back on, on 11/19 … and you don't have to write
                       me a letter.

See Exhibit D (emphasis added).

               10.     If we misunderstood the Court’s intentions, we again apologize to the Court

for any inconvenience we may have caused. We never intended to ignore any direction of this

Court.

               11.     In light of the foregoing, I respectfully submit that no sanctions are

warranted.




                                                 3
Dated: New York, New York
       October 23, 2020


                                /s/ Sanford P. Rosen
                                .




                                    Sanford P. Rosen




                            4
